Citation Nr: 1501484	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-45 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for a lung disorder with diaphragmatic eventration. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine. 

3.  Entitlement to an initial compensable rating prior to June 19, 2009, and in excess of 10 percent thereafter for degenerative joint disease of the right knee status post partial medial meniscectomy and debridement of anterior cruciate ligament.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982, May 1986 to February 1997, and August 1997 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the course of the appeal, in a September 2009 rating decision, the RO granted an increased rating of 10 percent for the Veteran's right knee disability, effective June 16, 2009.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the proceeding is associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the November 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to higher initial ratings for the Veteran's back and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 3, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and his representative that a withdrawal of the appeal with respect to the issue of entitlement to service connection for a lung disorder with diaphragmatic eventration is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for a lung disorder with diaphragmatic eventration by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, on November 3, 2014, at the Board hearing, the Veteran and his representative indicated that he wished to withdraw the issue of entitlement to service connection for a lung disorder with diaphragmatic eventration.  Therefore, as the Veteran has withdrawn his appeal with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to service connection for a lung disorder with diaphragmatic eventration is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes that the Veteran testified that he has sought treatment at Harrisonburg Family Practice and Martinsburg, West Virginia, VA Medical Center for his back and right knee disabilities; however, there are no records from either facility of record.  Rather, the only post-service records in the claims file includes those from Walter Reed Army Medical Center and RMH Healthcare, and the most recent records are dated in 2011.  Therefore, on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained and, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from Harrisonburg Family Practice and the Martinsburg VA facility.  

The Board further finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations for his back and right knee disabilities.  In this regard, the Board is cognizant that the Veteran was most recently examined by VA in July 2014; however, as will be discussed below, he subsequently testified at the November 2014 Board hearing that his disabilities had increased in severity and resulted in additional symptomatology.  As such, new examinations are necessary in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
 
With regard to the Veteran's back disability, such is currently evaluated as 10 percent disabling.  He was afforded VA examinations in August 2007, March 2008, and July 2014.  In August 2007, it was noted that the Veteran did not have any motor, sensory, or reflexive abnormalities the lumbar spine and had full range of motion with reported pain at the end of the left rotational movement.  In March 2008, it was noted that the Veteran was diagnosed with chronic, gradual sciatica since 2007; however, on examination he did not have clinical evidence of sciatica or neurologic impairment.  Even so, it was noted that the Veteran had sciatica as a problem associated with the diagnosis.  It was also noted that the Veteran reported numbness to the bilateral calves.  While no bilateral calf muscle condition was found on examination, it was observed that such was associated with the Veteran's back disability.  At the July 2014 VA examination,  his range of motion was to 90 degrees or greater with pain at 90 degrees or greater.  His range of motion for extension was to 30 degrees or greater and no objective evidence of painful motion.  His range of motion for right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation was to 30 degrees or greater.  His sensory examination was normal and his straight leg raising test was negative.  There was also no evidence of any radicular pain or any other symptoms due to radiculopathy, or any other neurologic abnormalities or findings related his back condition.  The VA examiner stated that the Veteran had intervertebral disc syndrome with an incapacitating episodes of at least one week but less than two weeks during the past 12 months.  

The Veteran's November 2014 testimony described a different symptomatology associated with his service-connected back disability.  Specifically, he testified that his range of motion for forward flexion was to 10 degrees before pain and to 20 degrees for side to side and his back disability resulted in spasms.  He also testified that he had numbness in the lower extremities, to include the calf muscles bilaterally, and bladder problems manifested by incontinence, the inability to control the urge to urinate, and erectile dysfunction.  Therefore, in light of the Veteran's testimony suggesting a worsening of his back disability, to include additional neurological symptomatology, the Board finds that he should be afforded a contemporaneous VA examination.

Regarding the Veteran's right knee disability, such is rated as noncompensable prior to June 16, 2009, and as 10 percent disabling thereafter.  He was afforded VA examinations in August 2007, June 2009, and July 2014.  At the Veteran's August 2007 VA examination,  he did have subjective complaints of pain but there was no ankylosis or objective joint abnormalities.  It was also stated that the Veteran had full range of motion with no meniscal abnormalities, patellar problems, no instability, or clicking of lateral or medial meniscus.  At the June 2009 VA examination, his range of motion was to 125 degrees and his extension was limited by 5 degrees, but there was no discussion of any other symptoms associated with his right knee.  At the July 2014 VA examination his range of motion was to 140 degrees or greater with no objective evidence of painful motion.  Additionally, all of his stability tests were found to be normal, to include any evidence or history of recurrent patellar subluxation/dislocation.  He was found to not have any meniscal conditions or surgical procedures for a meniscal condition.  

However, in November 2014, the Veteran testified that, since the date service connection was awarded, he had lateral instability and his symptomology has been the same.  He testified that his range of motion was to 45 degrees for flexion.  He reported that his knee was weak and gave way once a week where he had to catch himself from falling.  He also reported that his knee locked and he had stiffness in the joints.  He testified that his knee cap moved out of place and he had to adjust it back into place.  The Board finds that based upon the Veteran's statements of instability and his decreased range of motion, he should be afforded a new VA examination so as to address the nature and severity of his right knee disability.     


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his back and right knee disability.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from the Martinsburg VA Medical Center and Harrisonburg Family Practice dated from March 2008 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his degenerative disc disease and joint disease of the lumbar spine.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative disc disease and joint disease of the lumbar spine.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

The examiner should also state whether the Veteran's back disability is manifested by muscle spasms or guarding severe enough to result in abnormal gait or spinal contour.  Additionally, he or she should indicate whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the nature and severity of any neurological manifestations, to include bladder impairment, erectile dysfunction, and/or radiculopathy of the bilateral lower extremities, associated with the degenerative disc disease and joint disease of the lumbar spine.  The examiner should reconcile the Veteran's subjective complaints with the objective findings.  If such manifestations are found, the examiner should identify the nerve involved and describe the nature of all symptomatology and severity of the impairment.  

Describe the functional impact, if any, the Veteran's back disability has on his daily life and employability.

All opinions expressed should be accompanied by a rationale.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected degenerative joint disease of the right knee status post partial medial meniscectomy and debridement of anterior cruciate ligament.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability.  He or she should specifically address the range of motion (flexion and extension) of the right knee, to include a measurement of where pain begins; any limitations of his range of motion based on pain, weakness, fatigability, or incoordination; the presence of lateral instability or recurrent subluxation; and any meniscus abnormality.  

Describe the functional impact, if any, the Veteran's right knee disability has on his daily life and employability.

All opinions expressed should be accompanied by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


